*460ON APPLICATION FOR REHEARING.
REYNOLDS, J.
Defendant applies for a rehearing on the grounds that our decree having reduced the amount of the judgment rendered by the lower court from $1000.00 to $600.00 it should have taxed the costs of the appeal against plaintiffs, appellees.
The error complained of is oen apparent on the face of the papers and can be corrected without granting a rehearing.
For these reasons, it is ordered, adjudged and decreed that our former judgment be amended so as to read as follows:
The judgment of the- lower court is amended by reducing same to six hundred dollars, and as thus amended it is affirmed; the costs of the appeal to be paid by plaintiffs, appellees.
And having thus corrected the error complained of, the rehearing asked for is refused.